87 F.3d 1322
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Stanley Ezell SINGLETON, Plaintiff-Appellant,v.Kenneth INGALLS;  R. Ramis, parole agent, Defendants-Appellees.
No. 95-56371.
United States Court of Appeals, Ninth Circuit.
Submitted June 11, 1996.*Decided June 18, 1996.

Before:  CANBY, NOONAN, and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
Stanley Ezell Singleton, a California state prisoner, appeals pro se the district court's Fed.R.Civ.P. 12(b)(6) dismissal of his 42 U.S.C. § 1983 action.   We have jurisdiction pursuant to 28 U.S.C. § 1291.   We review de novo a district court's Fed.R.Civ.P. 12(b)(6) dismissal for failure to state a claim, see Balistreri v. Pacifica Police Dep't, 901 F.2d 696, 699 (9th Cir.1990), and we agree with the district court that Singleton's complaint failed to state a cognizable claim under 42 U.S.C. § 1983.

AFFIRMED.1


*
 The panel unanimously finds this case suitable for decision without oral argument.   See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Because of our disposition of this appeal, we do not consider the applicability, if any, of the Prison Litigation Reform Act, Pub.L. No. 104-134, 110 Stat. 1321 (1996), to this appeal